            3n tl)e ?Hnfteb States! JSifiitrirt Court
            Jfor tl^e ^otttljcm Bisftritt of ^^eorgia
                          Brunsitatck BtbtOton
UNITED STATES OF AMERICA.
                                       *

                                       *
                                              CASE NO.:2:18-cr-50
                                       *

                                       *
       V.
                                       *

                                       *
ANDREW RILEY,
                                       *

                                       *
             Defendant.


                                 ORDER


       After an independent and de novo review of the entire

record, the undersigned concurs with the Magistrate Judge's

Report and Recommendation.       Dkt. No. 503.   No party to this case

has filed Objections to this Report and Recommendation.

Accordingly, the Court J^OPTS the Magistrate Judge's Report and

Recommendation as the opinion of the Court.        The Court DENIES

Defendant's Motion to Suppress Evidence Obtained from

Interception of Wire and Electronic Communications.           Dkt. No.

304.


       SO ORDERED, this          day                          , 2019




                              HONJ LISVGODBEY WOOD, JUDGE
                              UNITED^2TATES DISTRICT COURT
                              SOUTtH^RN DISTRICT OF GEORGIA
